Allowable Subject Matter
Claims 6-8, 10, 19 and 22-36 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel M. D’ Addario, (Reg. No.: 73,640) on December 23, 2021.

The claims of the application have been amended as follows: 

23. (Currently Amended) The computing device of claim 6, wherein the plurality of resource pools further includes .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 6, the closest reference, Goldfarb, discloses a computing device (Goldfarb, paragraph [0078], processors, memory) for dynamic allocation of network resources (Goldfarb, paragraph [0160], updating the rules database during operation), the computing device comprising a programmable hardware processor (Goldfarb, paragraph [0078], processors, memory)  configured to: 
configure physical resources on a network device (Goldfarb, paragraph [0077], time and memory resources) into a plurality of 6resource pools that comprise at least a non-hash lookup table resource pool 7, a hash table resource pool (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph 
determine, for each of a plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204), a lookup function and a type of physical resources for the lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables); 
7 configure a first mapping that maps the plurality of 14lookup functions to the plurality of resource pools, based on the determined 18type of physical resources corresponding to each lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraphs [0079]-[0080], hash key 212 is used to determine whether to access hash table  214 and/or bloom filter 216 [values of hash key 212 are mapped to access of hash table  214 and/or bloom filter 216]; paragraph [0167], lookup tables; paragraph [0172], other data structures may be used, such as TCAM); and 
11for each of the plurality of resource pools, configure a second mapping table that comprises a mapping 21between lookup functions and physical resources, 22wherein an entry in the second mapping table specifies a particular set of physical 23resources within the resource pool allocated to a particular lookup 24function, wherein the particular set of physical resources 25comprise the determined quantity and type of physical resources corresponding to 4the particular lookup function (Goldfarb, Fig. 2, hash table 

Goldfarb does not explicitly disclose a mapping between lookup functions and physical resources within the particular resource pool.  

Fingerhut discloses that a table entry is a quantity of physical resources for the particular lookup function and a type of physical resources for the particular lookup function (Fingerhut, Fig. 4; paragraph [0138], plurality of rows, implemented in RAM and TPTCAM, use mappings to real memory addresses within the TCAM) that is dynamically allocated (Fingerhut, paragraph [0247], new segment may be allocated).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a mapping table comprising a mapping between lookup functions and physical resources within the particular resource pool for the logical tables of Goldfarb.  The motivation to combine the references would have been to find particular records within a table stored in a resource pool.


wherein configuring the first 2mapping table comprises mapping a second particular lookup function using non-3hash lookup tables to perform lookup to the hash table resource pool, 
wherein 4configuring the second mapping table comprises mapping a set of hash tables in 5the hash table resource pool to the second particular lookup function using non- 6hash lookup tables to perform lookup, and 
wherein the hardware processor is 7further configured to generate data indicating that lookup requests provided by the YD Amendment C HPE-90582493 (final OAR).docsecond particular lookup function using non-hash lookup tables to perform lookup are to bypass hash calculations.   

Independent claims 24 and 30 is allowable for substantially the same reasons as claim 6.
Dependent claims 7-8, 10, 19, 22-23, 25-29 and 31-36 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466